United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Dayton, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1405
Issued: April 16, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 1, 2007 appellant filed a timely appeal from the April 9, 2007 merit decision of
an Office of Workers’ Compensation Programs’ hearing representative who affirmed the denial
of his claim for traumatic injury. Pursuant to 20 C.F.R. §§ 502.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant sustained an injury on March 20, 2006.
FACTUAL HISTORY
On April 4, 2006 appellant, then a 35-year-old letter carrier, filed a claim alleging that he
injured his low back on March 20, 2006 when he slipped on his postal route. He stopped work
on April 4, 2006 and returned to duty in May, before stopping work again. Appellant’s claim
was controverted by the employing establishment.1
1

It was noted that, prior to April 4, 2006, appellant moved firewood at the home of a supervisor.

By letter dated April 10, 2006, the Office advised appellant that it had received his claim
and that he should provide a physician’s opinion as to how his low back condition resulted from
the March 20, 2006 incident.
Appellant submitted an April 6, 2006 disability certificate from Dr. Choong Young Rhee,
an internist and staff physician at a local urgent care facility. Dr. Rhee noted that appellant
would be off work until April 10, 2006. A magnetic resonance imaging (MRI) scan was
obtained on April 6, 2006, which revealed some degenerative disc desiccation at L3-5, otherwise
testing was normal and reported negative for any disc herniation or spinal stenosis. On April 19,
2006 Dr. Joseph T. Ewing, a chiropractor, stated that appellant would be totally disabled until
May 1, 2006. He reported a history that appellant experienced low back pain while in the
military and claimed to have reinjured his back on March 20, 2006. Dr. Ewing diagnosed a
lumbosacral sprain/strain with an aggravation of preexisting lumbar disc disease. He reviewed
x-rays obtained on April 4, 2006 and stated that they revealed “typical lumbar vertebrae and
spacing.” Dr. Ewing noted osseous malalignment and lordosis with mild spondylosis at L3 and
L4. He advised that appellant would be treated with chiropractic manipulation.
By decision dated May 15, 2006, the Office denied appellant’s claim. It found the
medical evidence of record insufficient to establish that the March 20, 2006 incident caused a
low back injury.
Appellant requested an oral hearing which was held on January 9, 2007. He submitted
records pertaining to his treatment at a local emergency room on April 4, 2006, where he was
seen by a Dr. Charles M. McIntosh who noted that x-rays were obtained, indicating on form
report that there was no sign of fracture or disc displacement. Dr. McIntosh provided a diagnosis
of acute low back pain and acute myofascial lumbar strain. In a February 7, 2007 note,
Dr. Kingsley A. Ozoude, a Board-certified radiologist, stated that he saw appellant on
January 19, 2007, at which time “I thought the patient’s symptoms were the result of a fall on
March 20, 2006.” He noted that appellant related that severe pain started on April 4, 2006. An
MRI scan was obtained on December 26, 2006 by a Dr. J. Keith Birdwell. He noted
degenerative spurring at L2-3 and L3-4, minimally at L1-2 and a four millimeter (mm)
retrolisthesis of L3 on L4. Dr. Raymond J. Poelstra, a Board-certified neurosurgeon, reported on
December 26, 2006 that appellant presented with a history of low back pain “on and off” over
time, with a bulging disc diagnosed while in the military. He noted appellant’s employment as a
letter carrier and obtained a history of low back pain on April 4, 2006, for which he went to a
local emergency room. Presently, appellant experienced low back pain with no radiation of pain
to the legs. Dr. Poelstra noted findings on examination, including bilateral extremity strength
and negative straight leg raising. An MRI scan was obtained that day, which revealed bilateral
facet arthropathy from L2-3 through L5-S1 with mild diffuse disc bulging at L3-4 and L4-5 with
loss of disc hydration at L2-3 and L4-5.
In an undated note, Dr. Ewing advised counsel for appellant that x-rays had been
obtained on April 4, 2006, which he reviewed on his initial evaluation of appellant. He noted
that they demonstrated osseous malalignment of the lumbar spine, with a rotational subluxation
of L5 and retrolisthesis of L3. Dr. Ewing stated that appellant’s treatment had consisted of
manipulation to reduce the subluxations. He submitted his treatment notes for the period
April 19 to November 1, 2006. Appellant also submitted the notes of Dr. Rhee. On April 6,

2

2006 Dr. Rhee stated that appellant sought treatment at the urgent care facility for chronic back
pain. Appellant related a history of back problems for 10 years, with an MRI scan obtained in
1998 while in the service, which showed a herniated disc. He stated that lifestyle changes helped
relieve the pain until he slipped in snow several weeks prior. Appellant was treated
intermittently at the urgent care facility.
In a November 27, 2006 report, Dr. John Petty, Board-certified in physical medicine and
rehabilitation, evaluated appellant at the request of Dr. Timothy Heyd. He reviewed a history of
injury and medical treatment, noting that appellant’s chief complaint was pain in the midline low
back. Appellant originally injured his back while in military service and was treated with
epidural steroid injections. He was discharged in 1999 and did well until April 2006. Appellant
described slipping in the snow while delivering mail and experiencing acute low back pain.
Dr. Petty noted that appellant’s pain symptoms did not radiate into either leg but increased with
activity. He provided findings on physical examination, noting palpable tenderness of the
midline of the lumbar spine from L3 through S1. Lumbar flexion and extension were both
limited. Dr. Petty recommended repeat diagnostic studies for which appellant was referred to
Dr. Poelstra. As appellant believed he was improving with chiropractic treatment, he would
continue that program.
In a note dated January 19, 2007, Dr. Poelstra noted that the recent MRI scan showed
degenerative changes compatible with appellant’s age but which was not amenable to surgical
intervention. He stated: “[appellant] is a letter carrier and stated that he started to notice [pain]
about two weeks after he slipped on some ice while on his mail route. It was discussed with the
patient that while this may have been causative it is difficult to evaluate the exact origin.”
Dr. Poelstra indicated that other duties at the post office might need to be considered.
On January 19, 2007 Dr. Ozoude advised that the December 26, 2006 MRI scan
demonstrated bilateral facet arthropathy of L2-3 through L5-S1. However, appellant had been
advised that he was not a surgical candidate. Dr. Ozoude recommended facet joint injections,
following which his condition would be evaluated.
Appellant returned to Dr. Petty on February 2, 2007, at which time he noted that no
evidence of a focal disc herniation, stenosis or nerve root compression had been found. He noted
improvement in his back pain with the facet joint steroid injections.
In an April 9, 2007 decision, an Office hearing representative affirmed the denial of
appellant’s claim. She noted that, although the medical evidence revealed a preexisting low back
condition, the medical evidence submitted to support the claim did not adequately address how
the March 20, 2006 incident aggravated or contributed to appellant’s back condition and need for
medical treatment commencing April 6, 2006.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of his claim. When the employee claims injury in
the performance of duty, he must submit sufficient evidence to establish that he sustained a
specific incident at the time, place and in the manner alleged and that such incident caused an

3

injury.2 The mere fact that a condition manifests itself or worsens during a period of
employment does not raise an inference of causal relationship.3
To establish a causal relationship between an employee’s condition and an alleged
employment injury, he must submit rationalized medical opinion from a physician based on a
complete and accurate medical and factual background.4 The physician’s opinion must be
expressed in terms of reasonable medical certainty and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the claimant’s
employment factors.5 The issue of whether an employee sustained an aggravation of a
preexisting back condition is medical in nature and can only be resolved by the submission of
probative medical evidence.6
ANALYSIS
Appellant alleged injury to his low back on March 20, 2006 when he slipped in snow
while on his postal route. The Office accepted that the employment incident occurred as alleged.
The issue on appeal, therefore, is whether appellant submitted sufficient medical evidence to
establish that his low back condition was caused or contributed to by the employment incident.
The evidence reflects that appellant did not seek medical attention for his low back
condition following the March 20, 2006 incident until April 4, 2006, when he sought treatment at
a local emergency room. He was treated by Dr. McIntosh, who noted that x-rays obtained that
date were negative for fracture or disc herniation. Dr. McIntosh diagnosed acute low back pain
and myofascial back strain. Appellant was next treated at an urgent care facility for back pain on
April 6, 2006. He was seen by Dr. Rhee, who obtained a medical history that appellant had
previously injured his low back while in military service. Although stating that appellant had
chronic back pain, Dr. Rhee did not provide a firm medical diagnosis. Appellant was thereafter
referred for diagnostic studies and an MRI scan was obtained on April 6, 2006. It revealed
degenerative disc disease of the lumbar spine, but was otherwise reported as negative for any
herniated disc or significant spinal stenosis.
On April 19, 2006 appellant came under the treatment of Dr. Ewing, a chiropractor, who
stated that he reviewed the x-rays obtained on April 4, 2006. He initially diagnosed a
lumbosacral strain with an aggravation of preexisting lumbar disc disease. After being advised
as to the limitations of treatment by chiropractors under the Act, Dr. Ewing subsequently

2

See John W. Montoya, 54 ECAB 308 (2003).

3

See Louis T. Blair, Jr., 54 ECAB 348 (2003).

4

See Kathryn E. Demarsh, 56 ECAB 677 (2005).

5

See Charles W. Downey, 54 ECAB 421 (2003).

6

George C. Vernon, 54 ECAB 319 (2003).

4

diagnosed a rotational subluxation and his treatment records indicate that he provided manual
manipulation of the spine.7
On November 27, 2006 appellant was evaluated by Dr. Petty for complaints of midline
low back pain. Dr. Petty noted appellant’s history of a prior back injury while in military
service, noting that he did well from 1999 until April, 2006. After providing findings on
examination of appellant, he recommended additional diagnostic studies. Another MRI scan was
obtained and reviewed by Dr. Poelstra, who noted degenerative changes compatible with
appellant’s age but not amenable to surgical intervention. Dr. Poelstra noted appellant’s history
of injury medical treatment and advised that his duties at the post office might need to be
changed. The reports of Dr. Petty and Dr. Poelstra do not provide a firm medical diagnosis of
appellant’s medical condition or provide a reasoned medical explanation as to how the March 20,
2006 incident of slipping in snow would cause or contribute to appellant’s low back symptoms
commencing April 4, 2006. The record reflects that appellant returned to Dr. Petty on
February 7, 2007, at which time the physician advised that there was no evidence of a focal disc
herniation, stenosis or nerve root compression. Appellant continued with chiropractic treatment
and also received facet joint steroid injections.
As submitted, the medical evidence of record does not provide a fully rationalized
opinion from any physician addressing the issue of causal relationship. While it is apparent that
appellant sustained injury to his low back while in military service, a preexisting condition; the
medical evidence does not provide any explanation based on reasonable medical certainty
detailing how appellant’s low back degenerative disc disease was aggravated or contributed to by
the March 20, 2006 slip in snow while delivering mail. Although there are extensive treatment
records, there is a lack of a firm medical diagnosis. Dr. McIntosh noted a myofascial strain of
the low back on April 4, 2006, but did not provide any explanation of how the strain related back
to the incident accepted in this case. Dr. Ozoude saw appellant on January 19, 2007 and stated:
“I thought the patient’s symptoms were the result of a fall on March 20, 2006.” However, this
opinion is inaccurate as appellant has made it clear he did not fall on March 20, 2006. Moreover,
there was no explanation by Dr. Ozoude for his stated conclusion on causal relationship.
Dr. Ewing, the chiropractor, diagnosed a spinal subluxation but his reports do not adequately
address how this condition was caused or contributed to by appellant’s slipping on snow. For
these reasons, the Board finds that appellant has not met his burden of proof to establish that his
preexisting low back condition was aggravated or contributed to by the March 20, 2006
employment incident.
CONCLUSION
The Board finds that appellant has not submitted sufficient medical evidence to establish
that the March 20, 2006 incident at work caused or contributed to an injury or disability
commencing April 4, 2006.

7

Section 8101(2) of the Act defines the term “physician” to include chiropractors only to the extent that their
reimbursable services as limited to treatment consisting of manual manipulation of the spine to correct a subluxation
as demonstrated by x-ray to exist. See 5 U.S.C. § 8101(2); 20 C.F.R. § 10.311. The regulations provide that a
chiropractor may interpret his or her x-rays to the same extent as any other physician.

5

ORDER
IT IS HEREBY ORDERED THAT the April 9, 2007 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: April 16, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

